IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,808-01


EX PARTE ABNER L. COCKE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-11-13695-A IN THE 220TH JUDICIAL DISTRICT COURT

FROM BOSQUE COUNTY



 Per curiam

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of burglary of a
habitation and sentenced to imprisonment for life. 
	On November 5, 2007, the trial court signed an order designating issues.  The habeas record has
been forwarded to this Court prematurely. We remand this application to Bosque County to allow the trial
judge to enter findings of fact and conclusions of law.
	The District Clerk of Bosque County is ordered to forward this application to this Court after the
judge of the 220th Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 5th DAY OF DECEMBER, 2007.
DO NOT PUBLISH